Citation Nr: 0031339	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-00 539	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including degenerative joint disease and 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left hip.

The issues of entitlement to service connection for 
disability of the left elbow and entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) are not issues on reconsideration and are the subject 
of a separate decision by the Board.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

In a rating in August 1994, the regional office (RO) denied 
service connection for a disability of the low back, 
including degenerative joint disease and degenerative disc 
disease of the lumbar spine.  In the same rating decision, 
the RO granted service connection for residuals of a fracture 
of the left hip, and assigned a 10 percent rating for this 
disability.  The veteran appealed.

In March 1997, the Board of Veterans' Appeals (Board) denied 
the veteran's appeals for service connection for a low back 
disability and for a rating in excess of 10 percent for a 
disability of the left hip. 

In June 1997, a motion for reconsideration of this decision 
was filed with the Board.  In September 1997, a Deputy Vice 
Chairman of the Board ordered the reconsideration of the 
March 1997 Board decision.  See 38 U.S.C.A. § 7103 (West 
1991).  

In October 1997, the Reconsideration Panel of the Board 
remanded the case to obtain more information, including 
private medical records and Department of Veterans Affairs 
(VA) medical records.  The Board also requested that a VA 
examination be obtained.  

Subsequently, the RO obtained such information and a VA 
orthopedic examination.  

Thereafter, the RO affirmed the denial of service connection 
for a disability of the low back, and the denial of a rating 
in excess of 10 percent for disability of the left hip.  The 
case was then returned to the Board for reconsideration.  


REMAND

On appeal, the veteran maintains that he injured his back in 
the same incident in service in which he incurred the 
fracture of the left hip.  He contends that he continued to 
have back pain after his initial treatment in service, and 
that this pain has continued to the present.  It is 
maintained that the current disability of the low back was 
incurred in service, or in the alternative, that it was 
caused or worsened by the veteran's service-connected left 
hip disability. 

Initially, it should be noted that a private physician, Ira 
D. Potter, M.D., reported that in September 1994 X-rays and a 
CT scan of the lumbar spine showed some disc narrowing and 
lipping in the vertebral bodies.  Dr. Potter expressed the 
opinion that the veteran sustained an injury to his back in 
1955 causing the present disabilities.  

A VA examination in 1994 contained X-rays of the lumbosacral 
spine which were interpreted as showing degenerative changes 
with spurring and narrowing of the L5 - S1 space.  

On a VA examination in February 1998, physical examination 
revealed limited motion in the lumbar spine and a limp.  
X-rays of the lumbar spine showed degeneration of the L5 - S1 
disc with some evidence of spinal stenosis.  The examiner 
expressed the opinion that the veteran had severe 
degenerative disc disease of the lumbar spine.  The examiner 
expressed the opinion that the veteran's symptoms of the 
lumbar spine were due to the severe degenerative disc disease 
with spinal stenosis, and was "minimally exacerbated by the 
service injury."  He stated that the low back disability was 
10 percent due to his injury and 90 percent due to 
degenerative disease of the spine, which was not related to 
service.  

When requested to clarify this opinion, the VA examiner 
merely indicated in February 1999 that the veteran's back 
condition was not caused by his left hip condition.  He 
provided no further clarification.  

The VA examiner in 1998 did not diagnose degenerative 
arthritis of the lumbar spine, although previous X-rays of 
the lumbar spine had been evaluated as showing such a 
disability.  In addition, the February 1998 and February 1999 
opinions failed to fully resolve the questions as to whether 
it is at least as likely as not that the veteran's present 
low back disability is etiologically related to the service 
trauma, or was caused or worsened by the veteran's service-
connected left hip disability.  Consequently, the Board finds 
that the case needs to be remanded for another VA examination 
to more fully evaluate and answer these questions.

In addition, the February 1998 VA examination provided 
certain findings relating to the veteran's left hip 
disability.  However, this examination did not provide 
factual findings as to the extent to which the veteran's left 
hip disability caused pain, weakness, and limitation of 
function of the affected joint beyond that reflected in the 
measured limitation of motion of such joint.  See DeLuca v. 
Brown, 6 Vet. App. 321 (1993).  As a result, the Board 
believes that the issue of entitlement to a rating in excess 
of 10 percent for disability of the left hip needs to be 
remanded for another examination of the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
copies of all indicated records which are 
not already of record, to include copies 
of any records pertaining to VA 
outpatient treatment of the veteran since 
January 1999.  

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request the 
veteran to provide copies of such 
records.

3.  Then, the RO should make arrangements 
for a special orthopedic examination of 
the veteran by a physician who has not 
examined the veteran previously so as to 
determine the nature and extent of any 
disability of the low back, and to 
determine whether the veteran has 
degenerative joint or disc disease of the 
lumbar spine.  The examiner should also 
determine the nature and extent of the 
veteran's disability of the left hip, to 
include a detailed description relating 
to the extent to which this disability 
causes pain, weakness, fatigability, and 
limitation of function of the affected 
joint, to specifically include an 
assessment of any increased functional 
loss during any periods of exacerbation.  
All clinical tests which are deemed 
necessary for the examination should be 
conducted.  

The examiner should express an opinion 
concerning whether it is as least as 
likely as not that any low back 
disability that is present, including 
degenerative joint disease and/or 
degenerative disc disease of the lumbar 
spine, is etiologically related to the 
service trauma that occurred in 1955 or 
was caused or chronically worsened by the 
service-connected left hip disability.  
The reasons and bases for these opinions 
must be provided.  The claims folder must 
be made available to the examiner in 
conjunction with the examination of the 
veteran, and the report of examination 
should reflect that it was reviewed.

4.  Then, the RO should undertake any 
further actions required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

When the above actions have been completed, the RO should 
again review the veteran's claims.  If the benefits sought on 
appeal are not granted to the veteran's satisfaction, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to any 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



			
           RENÉE M. PELLETIER	SHANE A. DURKIN
  	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	  Board of Veterans' Appeals


		
ROBERT D. PHILIPP
Veterans Law Judge
 Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


